Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have wherein the energy-harvesting device and the energy-storage device are electrically disconnected when a flat alligator clip is disposed at a center of the at least one of the first end and the second end, wherein the energy-harvesting device and the energy-storage device are electrically connected when the flat alligator clip is disposed at the edge of the at least one of the first end and the second end.
Although Kim et al. (US 2017/0213951 A1) discloses a thermoelectric energy system comprising two sides (Figure 3 – top and bottom), comprising a plurality of dual-sided thermoelectric modules (Figure 3, #110) each comprising an energy harvesting device that is formed as an electrode pattern on one side of a substrate and generates electrical energy by harvesting energy based on a temperature difference between a first side and a second side  and are vertically stacked (Figure 3, #100 & Paragraph 0080-0086) and interconnected in series (Paragraph 0003).

A skilled artisan would not have had a reason for the above stated limitations, therefore the dual-surface energy system as claimed in claim(s) 1, 3-8 and 10 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726